Case: 16-14004     Date Filed: 03/08/2019   Page: 1 of 2


                                                                   [PUBLISH]
                              CORRECTED

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-14004
                         ________________________

                     D.C. Docket No. 6:13-cv-01336-KRS

DARLEEN R. SCHUSTER,

                                                              Plaintiff-Appellant,

RICHARD ALLEN CULBERTSON,

                                                             Petitioner-Appellant,

                                     versus

COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant-Appellee.

                         ________________________

                 Appeals from the United States District Court
                      for the Middle District of Florida
                        ________________________

    ON REMAND FROM THE UNITED STATES SUPREME COURT

                              March 8, 2019

Before MARTIN, JILL PRYOR, and ANDERSON, Circuit Judges.

     In light of the January 8, 2019 ruling of the Supreme Court in Culbertson v.
               Case: 16-14004     Date Filed: 03/08/2019   Page: 2 of 2


Berryhill, 586 U.S. __, 139 S. Ct. 517 (2019), we REMAND this case to the

District Court for calculation of attorney’s fees.




                                           2